Citation Nr: 1423126	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  08-19 528A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, Florida


THE ISSUE

Entitlement to reimbursement or payment for the cost of private medical services provided to the Veteran at the Osceola Regional Medical Center, in Kissimmee, Florida, for the period extending from January 23, 2004 to January 26, 2004


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to March 1972.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a letter decision of August 2, 2006 issued by the Department of Veterans Affairs Medical Center (VAMC) in Tampa Florida.  

Pursuant to 38 C.F.R. § 20.1304(b) (2013), any request for a change of representation after 90-days from the date of certification of his appeal to the Board should be mailed to the Board with a good cause explanation.  Although VBMS records show the Veteran executed a VA Form 21-22 in March 2014 appointing the Missouri Veterans Commission as his representative, the Board may not accept this change under the provisions of 38 C.F.R. § 20.1304(b) (2013).  In that regard, there was no good cause explanation for the change in representation and the claims folder was received at the Board, following remand, in July 2013.  The new appointment, however, may be recognized upon transfer of the case to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  Entitlement to a total  and permanent disability rating based on individual unemployability due to service-connected disabilities (TDIU) was established in 1997.  

2.  It is at least in equipoise as to whether the medical treatment received by the Veteran from January 23, 2004 to January 26, 2004 was rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health.

3.  Treatment at VA facilities was not feasibly available.  



CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized private medical expenses incurred from January 23, 2004 to January 26, 2004 at Osceola Regional Medical Center in Kissimmee, Florida have been met.  38 U.S.C.A. §§ 1728 (West 2002); 38 C.F.R. §§ 17.120 (2010 & 2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Congress has authorized the Secretary to reimburse veterans for unauthorized emergency medical treatment under two statutory provisions, 38 U.S.C. § 1728 and 38 U.S.C. § 1725."  Fritz v. Nicholson, 20 Vet. App. 507, 509 (2006).  38 U.S.C.A. § 1728 restricts reimbursement for expenses resulting from unauthorized emergency medical treatment to treatment for a service-connected disability, a disability "associated with and held to be aggravating a service-connected disability," any disability "if the veteran has a total disability permanent in nature from a service-connected disability," or any "illness, injury, or dental condition" of a veteran who "is a participant in a vocational rehabilitation program."  38 U.S.C. § 1728(a)(1), (2), (3), (4)(A); Fritz, 20 Vet. App. at 509.  If a Veteran is eligible for reimbursement for medical care at a private facility under 38 U.S.C.A. § 1728, then he is not eligible for payment under 38 U.S.C.A. § 1725.  As the Veteran was in receipt of a TDIU as of 1997, based on service-connected disabilities permanent in nature at the time of the unauthorized treatment in 2004, the application of 38 U.S.C. § 1728 is appropriate.  

Under that law, in order to be entitled to payment or reimbursement for medical expenses incurred for treatment related to, inter alia, a service-connected disability, without prior authorization from VA, the following must be shown:

(1) that a medical emergency existed of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention for the initial evaluation and treatment would have been hazardous to life or health; and

(2) that VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused. 

38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

The Veteran presented to the Osceola Regional emergency room at approximately 3:00 am on January 22, 2004 with a chief complaint of chest pain times one day.  The Veteran was admitted, and underwent a right endarterectomy the following day.  He was provided ancillary care postoperatively until his release on January 26, 2004.  

The August 2006 decision approved reimbursement for the charges incurred by the Veteran on his day of admission, January 22, 2004, noting that the care on that day was provided on an emergent basis without VA facilities feasibly available.  However, the August 2006 decision rejected the claim as it pertained to all expenses incurred on January 23, 2004 through discharge on January 26, 2004.  The reason for the denial was that the RO determined that the Veteran's condition had stabilized by January 23, 2004, and he was therefore able to be transferred to a VA facility as of that date.  

In June 2005 and September 2006 correspondence to the VAMC, the Veteran's private surgeon, J.S-C, confirmed that the Veteran underwent emergency right carotid endarterectomy for severe, critical subtotal right internal carotid artery stenosis.  The surgeon reiterated that the surgery was not an elective surgery; but, rather, it was emergency surgery and the Veteran was not stable enough to be transported to another hospital for the emergency surgery that was performed at Osceola Regional Medical Center.

The only other medical opinion of record contradicts the findings of Dr. J.S.-C.  A VA physician's opinion in January 2013 pointed to numerous findings in the treatment records from Osceola Medical Center indicating that on January 23, 2004, the Veteran was "stable," "asymptomatic," and "in no distress."  Dr. J.Z. opined that the Veteran's surgery was elective and not medically or ethically necessary, and refers to a January 22, 2004 VAMC note documenting correspondence between the Veteran and his treating nurse practitioner indicating the Veteran made efforts to contact VA on the day of admission.  The VA note also indicates that the Veteran was counseled and then put on a "not ready for surgery list."

This note shows that the Veteran had been stable enough to contact the VA, but the record also reflects that VA reimbursed the Veteran for treatment on that day; and, at some point on January 23, 2004, the Veteran required emergency surgery as determined by the private surgeon who was monitoring the Veteran during that time period.  Thus, the fact that the Veteran was not ready for surgery on January 22, 2004 has no bearing on whether his surgery on January 23, 2004 was rendered in a medical emergency.  The surgery was found emergent based, at least in part, on the findings from a January 23, 2004 MRA, which was not available at the time of the January 22, 2004 VA note referred to above.  

Moreover, regardless of whether the Veteran was in "no acute distress" after his angina and blood pressure were controlled on January 22, 2004, his condition was recharacterized as emergent as of the January 23, 2004 MRA, and was documented to be severe enough to warrant emergency surgery, according to the doctor who treated him that day.  

The evidence is therefore at least in equipoise as to whether the surgical procedure on January 23, 2004 was rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention for the initial evaluation and treatment would have been hazardous to life or health.  

Regarding the feasibility of VA services on January 23, 2004, the record shows that the Veteran specifically notified the providers at Osceola Regional Medical Center on January 22, 2004 that he wanted to have all of his cardiac care worked up through the VA.  However, as noted above, the VAMC found that he was not ready for surgery as of January 22, 2004 and he was to report to the clinic for a scheduled appointment on February 9, 2004.  

The following day, however, emergency surgery was deemed medically necessary by the private doctors who were treating him at that time.  As the surgery was deemed a medical emergency, the Board must resolve all doubt in the Veteran's favor and find that VA facilities were not feasibly available due to the emergent nature of the Veteran's condition on January 23, 2004.  See 38 C.F.R. § 17.120(c).  

Effective October 10, 2008 38 U.S.C.A. § 1728 was amended to implement provisions from § 402 of the Veterans' Mental Health and Other Care Improvements Act of 2008 (the Act), Public Law No. 110-387, 122 Stat. 4110, which revised 38 U.S.C. §§ 1725 and 1728. 

More recently, in December 2011, VA amended its regulations concerning reimbursement for emergency hospital care and medical services provided to eligible veterans for service-connected and nonservice-connected conditions at non-VA facilities.  See 38 C.F.R. § 17.120 (2012).  

The regulatory amendments made the following revisions in accordance with the Act: (1) requiring VA to reimburse the covered costs for emergency care received at non-VA facilities for eligible veterans under §§ 1725 and 1728; (2) extending VA's payment authority for emergency treatment received at a non-VA facility until "such time as the veteran can be transferred safely to a [VA] facility or other Federal facility and such facility is capable of accepting such transfer," or until such transfer was accepted, so long as the non-VA facility "made and documented reasonable attempts to transfer the veteran to a [VA] facility or other Federal facility"; and (3) making the definition of "emergency treatment" in § 1725(f)(1) applicable to § 1728, including by replacing the standard for determining the existence of a medical emergency in § 17.120(b) with the "prudent layperson" standard.  

The amendments likewise affected 38 C.F.R. §§ 17.120, 17.121, 17.1001, 17.1002, 17.1005, 17.1006, 17.1008.  Pertinent to this particular claim, the regulatory amendments to 38 C.F.R. § 17.120 expanded/clarified the meaning of emergency treatment to include ancillary care and medication, including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to the patient for use after the emergency condition is stabilized and the patient is discharged.  The effective date of these amendments was January 20, 2012. See 76 Fed. Reg. 79067 -79072 (Dec. 21, 2011).  As these amendments were made effective during the pendency of this appeal, the version of the regulation most favorable to the Veteran has been applied in adjudicating this appeal.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Consequently, and in resolving all doubt in favor of the Veteran, all of the criteria under § 1728(a) are met for reimbursement or payment by VA, under 38 U.S.C.A. § 1728, of the cost of medical services provided from January 23, 2004 until the Veteran was stable enough after his surgery to be discharged on January 26, 2004.  


ORDER

Reimbursement or payment of medical expenses for unauthorized medical treatment received from January 23, 2004 to January 26, 2004 is granted.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


